Title: For the Gazette of the United States, [13 June 1798]
From: “Detector”,Hamilton, Alexander
To: 


[Philadelphia, June 13, 1798]
Every day brings fresh confirmations of the truth of the prediction to our Envoys, that the French Faction in America would go all lengths with their imperious & unprincipled Masters. It is more and more evident, that as many of them as may dare will join the standard of France, if once erected in this Country. After all that has happened, there is no other solution of the indefatigable and malignant exertions which they are making to propagate disaffection to our own government and to justify or extenuate the conduct of France. The authors of these exertions understand too well the human heart not to know, that ideas which have once taken deep root in a community and have inlisted its passions against one object and in favour of another cannot suddenly be changed; and that in the event of an invasion they could not if so disposed prevent their followers from acting in conformity with the strong byass which had been previously given to their feelings. They know this so well, that if they were not in their hearts more Frenchmen than Americans: if they were not ready in the gratification of ambition vanity or revenge, or in compliance with the wages of corruption, to immolate the independence and welfare of their country at the shrine of France—they would not as they do pursue a conduct which they cannot be insensible leads to that fatal result. Their pride, if not their patriotism, would prevent them. Openly claimed by a foreign Government as its obsequious tools, the jealousy of their own honor would prompt them to be forward in giving the lie to a claim to them so pregnant with ignominy. That this has not been the effect is a convincing proof that they have embarked beyond the power of retreat. It affords a presumption that they are in a situation which leaves them no longer wills of their own. It is astonishing to observe, that they not only do not contradict the charge by their actions; but seem little if at all solicitous to disavow it in their language; And in the measures which they advocate with an effrontery unequalled under similar circumstances in the history of any nation they display unequivocally their prostitute devotion to the enemies of their country.
A principal expedient employed by these men to second the views of the French Government and counteract the salutary impressions on the public mind, which its abominable treatment of us is calculated to produce, is to inculcate that our envoys in the conferences they have communicated have been the dupes of unauthorized and swindling impostors, and that our Government in publishing their dispatches has been actuated by a desire to make the circumstance subservient to a long premeditated design of rupture with France.
The French account of a transaction in which the Despots of France have violated a right of nations sacred among savage as well as civilized men, by imprisonning the ambassador of Portugal, is pressed into the service of the infamous scheme of defaming our own government and vindicating those Despots. This account represents the Portugese minister as having been deceived into the advance of a large sum of money as a bribe to three of the Directory, by pretended agents of the French Government; which coming to light through the channel of the French Minister at the Court of Portugal occasionned the imprisonment of the Portugese ambassador and several of the pretended agents. And it is alleged that a like imposition has in all probability been practiced upon our envoys.
What may appear to be the real nature of the transaction in question can only be judged of when the Portugese Government free from the dread of France shall have told its story; when, if ever, the imprisonned Minister shall be at liberty to explain the grounds of the confidence which he reposes in the Agents to whom the money was advanced. Till then all judgment of the true complexion of the affair must be suspended.
In the mean time the character of bold inequity which the Directory have so eminently earned authorises the supposition that the Agents now disavowed were really Agents of the Government—that they actually received the bribe for the Directory; that these deeming it expedient afterwards to disappoint the expectation given to Portugal found it necessary to disclaim the inducement and as a color to their ill faith and as a shield against the infamy of the proceeding to imprison the Minister and the inferior agents. The present Rulers of France have soared to so stupendous a height of profligacy that the diminutive vices of other men afford no standard by which to judge of their conduct; no clue to the mysterious labyrinth of their complicated crimes.
There are even circumstances to countenance the supposition of this double plot. It is stated that Wascovich one of the persons disavowed and seized was apparently in close connection with Beaumarchais: was in “ostensible familiarity with government-men” and had actually had communication with a real agent of Government for the purpose of discovering the views of newly arrived foreign envoys: And it appears that Beaumarchais is not among the persons seized.
It may serve as an index to the affair to understand, that Beaumarchais is one of the most cunning and intriguing men of Europe—that he was employed under the royal government as a secret confidential Agent, in which capacity he acted between the UStates and France before the acknowlegement of our Independence, and that he is known to be in intimate connection with the present French Minister for foreign relations.
In the capacity of confidential Agent a considerable part of the monies advanced by France for the use of the U States passed through his hands. There was a sum of a million of livres which Doctor Franklin in the carelessness of confidence acknowleged to have been received of which the application could not be traced. When inquiry on behalf of our Government was made of the French Minister concerning the appropriation of this million the only answer to be obtained was that it was a “secret du cabinet”.
   
   a secret of the Cabinet

 But the Revolution has unravelled the secret. During the reign of Robespierre, Beaumarchais was in disgrace and a fugitive. The Ministry of that period not scrupling to unveil the corruptions of the old Government, charged the receipt of the missing million upon Beaumarchais; & furnished a copy of the receipt which he is alleged to have given for it.
This transaction proves that Beaumarchais, was besides being the confidential political Agent of the then Administration of France was the instrument or accomplice of its cupidity. What but the participation of the Minister in a scheme of embezzlement could have induced him to make a cabinet-secret of the application of this Million?
Who a more likely, a more fit instrument of the avidity of the present Government than this same Beaumarchais? When men apparently in close connection with him take bribes from foreign ministers professedly for the use of the Directory, what more probable than that they are truly for that use; that Beaumarchais is the link between the Directory and the ostensible Agents?
If afterwards—expedient or necessary to disavow, what more easy to be managed! Beaumarchais is no doubt too adroit to transact such business in a manner that can admit of proof of his Agency. If inculpated by his agents he has only boldly to deny the charge and to treat it as a part of the imposture. The all sufficient patronage of the Directory could not fail to insure credit to his denial and to shield him from detection.
In such a case the appearances to be expected are exactly such as occur in the present affair. The immediate and chief Agent goes untouched. The subalterns are consigned to punishment real or seeming. The semblance of punishment may even be a thing understood all round. As yet nothing more than imprisonment is known to have taken place; and it is very possible that final impunity may attend Wascowick and his colleagues; though from the character of the Directory, if necessary to their purposes, they would find no difficulty in the sacrifice of these men; by hurrying them to the guillotine after a mock-trial, or by giving them like Carnot a secret passport to the other world.

This comment upon the affair is justified by the facts ascertained in our case. The participation of the French Minister for foreign relations in the propositions of the secret Agents to our Envoys admits of no question. To be convinced of this we have only to compare the declarations and proposals of the Agents with those of the Minister himself.
In the communications of those Agents the leading ideas are—that the Directory were greatly incensed at some passages in the Presidents speech; that reparation must be made for them, that money might be a substitute for other reparation; that this money was to be offered by our envoys, and to serve as pocket money, as a gratuity for the Directory; and that in addition to it there must be a loan to the Republic in the shape of a purchase of Dutch Rescriptions or in some other shape. The gratuity to be about 50000 £ Sterling.
The same ideas substantially appear in the Conference with Talleyrand him self. In that of the 28th of October he begins by stating that the Directory has passed an arrete in which they had demanded of the envoys an explanation of some parts and reparation for other parts of the Presidents Speech to Congress; that he was sensible difficulties would exist on the part of the envoys relative to this demand, but that by their offering money he thought he could prevent the effect of the arrete.
The characteristic features in both cases are—offence given by the speech—reparation to be demanded by the Directory and a commutation of the required reparation for money. The only difference is that the Agents call this pocket money for the Directory, a gratuity &c, while the Minister gives it no specific name or destination. But we discover still more clearly from what follows that he means the same thing with the Agents. The envoy having answered that he and his colleagues had no power to make a loan, but could send one of their number for instructions on the proposition, if deemed expedient, provided that the other objects of the negotiation could be discussed & adjusted. Talleyrand replied that this matter about the money must be settled directly without sending to America; that he would not communicate the arrete for a week, and that if the envoys could adjust the difficulty with respect to the Speech an application would nevertheless go to the U States for a loan. The loan is here manifestly a different thing from the money to be advanced for reparation. The last must be arranged immediately though the first might wait the issue of an application to the Government of this Country. The first is plainly the 50000 Sterling for pocket money; the last is the contribution by way of loan to the Republic. This coincidence fixes definitively the concert between the Minister and the Agents and traces unequivocally to the former the double demand of a bribe and a loan. The conclusion is inevitable.
It is also confirmed by what took place on the 17 of December. When one of our envoys mentioned to the Minister that the person designated as Y had that morning made him propositions (alluding to those for the gratuity and loan) the Minister replied, that the information which Y had given was just and might always be relied upon. This was explicitly to recognize Y as his Agent and to authorize the giving of credit to his propositions. A quibble has been started on his point. It is pretended that the declaration that the information given by Y was just did not import that the propositions he had made was authorised. But besides that it was natural to look for vagueness of expression in so mysterious and so foul a transaction; as the term information was used in reply to the suggestion that propositions had been made, it must necessarily be understood to intend that the information which Y had given in reference to the propositions spoken of by the envoy was just and might be relied upon. Again information was the most apt term that could have been employed. Y and the other Agents professed not to make propositions but to inform our envoys what propositions made by them were likely to be acceptable.

Such are the wretched shifts to which the factious adherents of France are driven in the attempt to obscure the truth and to mislead their Countrymen. Their futility is evident. It is evident that the Agents who conferred with our Envoys were not impostors but were truly the emissaries of the French Minister, and that their most odious propositions were not only sanctionned but even reiterated by him. The connection between the Minister & the Directory from the nature of the thing can only be inferred from his Office and from his personal character. The most circumspect man in the world, it is utterly incredible that he would hazard himself in such a way, unless acting for the Directory he was assured of their omnipotent support. Whether he be himself a mercenary partaker of the bribes, which are extorted, or only the instrument of the Directory to maintain his influence with them for the accomplishment of some great ulterior design must be referred to time, and is of little moment to the United States.
Whatever then may have been the case with respect to the Portugese Minister, ’tis demonstrated that our Envoys have not been as alleged the dupes of unauthorised Agents; but have had the dexterity to ascertain the corruption & oppression from the mouth of the Minister himself. The probability is that in the other instance likewise the corruption which is now denied did really exist; as it most certainly does in our case, though it is to be looked for that here also it will be denied and our envoys if within the grasp of the Monsters made the victims of their fraudalent tyranny. The abject partisans of France anticipating this result are preparing the way for its justification.
Detector
